Name: Council Implementing Decision (CFSP) 2017/905 of 29 May 2017 implementing Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo
 Type: Decision_IMPL
 Subject Matter: Africa;  international affairs;  civil law
 Date Published: 2017-05-29

 29.5.2017 EN Official Journal of the European Union LI 138/6 COUNCIL IMPLEMENTING DECISION (CFSP) 2017/905 of 29 May 2017 implementing Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2010/788/CFSP of 20 December 2010 concerning restrictive measures against the Democratic Republic of the Congo and repealing Common Position 2008/369/CFSP (1), and in particular Article 6(2) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 20 December 2010, the Council adopted Decision 2010/788/CFSP. (2) On 12 December 2016, the Council adopted Decision (CFSP) 2016/2231 (2) in response to the obstruction of the electoral process and the related human rights violations in the Democratic Republic of the Congo (DRC). On 6 March 2017, the Council adopted conclusions expressing its deep concern at the political situation in DRC caused by the blockage in the implementation of the inclusive political agreement of 31 December 2016, as well as by the security situation in several parts of the country, where the disproportionate use of force has been observed. (3) In view of the gravity of the situation in DRC, nine persons should be added to the list of persons and entities subject to restrictive measures in Annex II to Decision 2010/788/CFSP. (4) Annex II to Decision 2010/788/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2010/788/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 29 May 2017. For the Council The President C. CARDONA (1) OJ L 336, 21.12.2010, p. 30. (2) Council Decision (CFSP) 2016/2231 of 12 December 2016 amending Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo (OJ L 336, 12.12.2016, p. 7). ANNEX The following persons are added to the list of persons and entities set out in Annex II to Decision 2010/788/CFSP: A. Persons Name Identifying information Grounds for designation Date of listing 8. Evariste Boshab, former Vice Prime Minister and Minister of Interior and Security a.k.a Evariste Boshab Mabub Ma Bileng. DOB: 12.1.1956. POB: Tete Kalamba (DRC). Diplomatic passport number: DP 0000003 (valid: 21.12.2015  expiry: 20.12.2020). Schengen visa expired on 5.1.2017. DRC nationality. In his capacity as Vice Prime Minister and Minister of Interior and Security from December 2014 to December 2016, Evariste Boshab was officially responsible for the police and security services and coordinating the work of provincial governors. In this capacity, he was responsible for arrests of activists and opposition members, as well as disproportionate use of force, including between September 2016 and December 2016 in response to demonstrations in Kinshasa, which resulted in a large number of civilians being killed or injured by security services.Evariste Boshab was therefore involved in planning, directing, or committing acts that constitute serious human rights violations in DRC. 29.5.2017 9. GÃ ©dÃ ©on Kyungu Mutanga DOB: circa 1974 in Tanganyika province. DRC nationality. As he was the leader of the Bakata Katanga militia between 2011 and 2016, GÃ ©dÃ ©on Kyungu Mutanga was involved in serious human rights violations and war crimes such as killings and attacks against civilians, notably in rural zones of the Katanga region. GÃ ©dÃ ©on Kyungu Mutanga is currently the leader of an armed group involved in human rights abuses in the Kasai Province and supporting governmental forces committing human rights violations. GÃ ©dÃ ©on Kyungu Mutanga has therefore been involved in planning, directing, or committing acts that constitute serious human rights abuses or violations in DRC. 29.5.2017 10. Alex Kande Mupompa, Governor of Kasai Central a.k.a Alexandre Kande Mupomba; Kande-Mupompa. DOB: 23.9.1950. POB: Kananga (DRC). DRC passport number: OP 0024910 (valid: 21.3.2016  expiry: 20.3.2021). Address: Messidorlaan 217/25, 1180 Uccle, Belgium DRC and Belgian nationalities. As Governor of Kasai Central, Alex Kande Mupompa is responsible for the ongoing disproportionate use of force, violent repression and extrajudicial killings committed by security forces and the PNC in Kasai Central from 2016, including the alleged unlawful killings of Kamiuna Nsapu militia members and civilians in Mwanza Lomba, Kasai Central, in February 2017. Alex Kande Mupompa was therefore involved in planning, directing, or committing acts that constitute serious human rights violations in DRC. 29.5.2017 11. Jean-Claude Kazembe Musonda, former Governor of Haut-Katanga DOB: 17.5.1963. POB: Kashobwe (DRC). DRC nationality. As Governor of Haut Katanga until April 2017, Jean-Claude Kazembe Musonda was responsible for the disproportionate use of force and violent repression committed by security forces and the PNC in Haut Katanga, including between 15 and 31 December 2016, when 12 civilians were killed and 64 were injured as a result of the use of lethal force by security forces including PNC agents in response to protests in Lubumbashi. Jean-Claude Kazembe Musonda was therefore involved in planning, directing, or committing acts that constitute serious human rights violations in DRC. 29.5.2017 12. Lambert Mende, Minister of Communications and Media, and spokesperson of the Government a.k.a Lambert Mende Omalanga. DOB: 11.2.1953. POB: Okolo (DRC). Diplomatic passport number: DB0001939 (issued: 4.5.2017  expiring: 3.5.2022). DRC nationality. As Communications and Media Minister since 2008, Lambert Mende is responsible for the repressive media policy applied in DRC, which breaches the right to freedom of expression and information and undermines a consensual and peaceful solution towards elections in DRC. On 12 November 2016, he adopted a decree limiting the possibility for foreign media outlets to broadcast in the DRC. In breach of the political agreement settled on 31 December 2016 between the presidential majority and opposition parties, broadcasts have not resumed for a number of media outlets as at May 2017. In his capacity as Communications and Media Minister, Lambert Mende is therefore responsible for obstructing a consensual and peaceful solution towards elections in DRC, including by acts of violence, repression or inciting violence, or by undermining the rule of law. 29.5.2017 13. Muhindo Akili Mundos, FARDC Commander 31st Brigade a.k.a Charles Muhindo Akili Mundos; Charles Muhindo Akilimani Mundos. DOB: 10.11.1972. POB: Kirotse (DRC). Military ID number: 1-72-96-80384-52. DRC nationality. Muhindo Akili Mundos was the FARDC commander of the Sukola I operation responsible for military operations against the ADF from August 2014 to June 2015. He recruited and equipped former fighters from a local armed group to participate in extrajudicial killings and massacres that began in October 2014. Muhindo Akili Mundos was therefore involved in planning, directing, or committing acts that constitute serious human rights violations in DRC. 29.5.2017 14. Brigadier General Eric Ruhorimbere, Deputy Commander of the 21st military region (Mbuji-Mayi) a.k.a Eric Ruhorimbere Ruhanga;Tango Two; Tango Deux. DOB: 16.7.1969. POB: Minembwe (DRC). Military ID number: 1-69-09-51400-64. DRC nationality. As Deputy Commander of the 21st military region since 18 September 2014, Eric Ruhorimbere was responsible for the disproportionate use of force and extrajudicial killings perpetrated by FARDC forces, notably against the Nsapu militia and women and children. Eric Ruhorimbere was therefore involved in planning, directing, or committing acts that constitute serious human rights violations in DRC. 29.5.2017 15. Ramazani Shadari, Vice Prime Minister and Minister of Interior and Security a.k.a Emmanuel Ramazani Shadari Mulanda; Shadary. DOB: 29.11.1960. POB: Kasongo (DRC). DRC nationality. As Vice Prime Minister and Minister of Interior and Security since 20 December 2016, Ramazani Shadari is officially responsible for the police and security services and coordinating the work of provincial governors. In this capacity, he is responsible for the recent arrests of activists and opposition members, as well as the disproportionate use of force since his appointment, such as the violent crackdown on members of the Bundu Dia Kongo (BDK) movement in Kongo Central, the repression in Kinshasa over January-February 2017 and the disproportionate use of force and violent repression in Kasai provinces. In this capacity, Ramazani Shadari is therefore involved in planning, directing, or committing acts that constitute serious human rights violations in DRC. 29.5.2017 16. Kalev Mutondo, Head (formally Administrator-General) of the National Intelligence Service (ANR) a.k.a Kalev Katanga Mutondo, Kalev Motono, Kalev Mutundo, Kalev Mutoid, Kalev Mutombo, Kalev Mutond, Kalev Mutondo Katanga, Kalev Mutund. DOB: 3.3.1957. Passport number: DB0004470 (issued: 8.6.2012  expires: 7.6.2017). As long-term Head of the National Intelligence Service (ANR), Kalev Mutondo is involved in and responsible for the arbitrary arrest, detention and mistreatment of opposition members, civil society activists and others. He has therefore undermined the rule of law and obstructed a consensual and peaceful solution towards elections in DRC, as well as planning or directing acts that constitute serious human rights violations in DRC. 29.5.2017